Exhibit 10.3

 

THIRD AMENDMENT TO LEASE

 

This Third Amendment to the Lease (“Third Amendment”) is made effective as of
May 27, 2004, by and between Digital Drive, LLC, as to an undivided 83.6634%
interest, Eastman Family LLC, as to an undivided 3,1296% interest, Basalacchi
Family LLC as to an undivided 2.5037% interest, and Atkinson Family LLC as to an
undivided 10.7033% interest, as successors in interest to Raymond Nizibian and
Mildred Louise Nizibian, Trustees of the Raymond and Mildred Louise Nizibian
Trust dated April 23,1992, as to an undivided 50% interest and Raymond V.
Eastman and Barbara R. Eastman, Co-Trustees for the Raymond V. Eastman and
Barbara R. Eastman Family Trust UDT, dated December 4,1991 as to an undivided
50% interest, as tenants in common, (as successor in interest to G.W. REALTY
PARTNERS) (“Landlord”), and BioMarin Pharmaceutical Inc., a Delaware corporation
(“Tenant”) who agree as follows:

 

RECITALS

 

WHEREAS, Landlord and Tenant entered into a written Lease dated May 29,1998 (the
“Lease”) in which Landlord leased to Tenant and Tenant leased from Landlord the
property located at 95 Digital Drive, Novato, California improved with a
building consisting of approximately 35,346 square feet (the “Leased Premises”);

 

WHEREAS, the term of the Lease was from February 1, 1999, through January 31,
2009 (the “Initial Term”); and,

 

WHEREAS, the Lease was amended July 1, 1998, and further amended October 8,
1998; and,

 

WHEREAS, the parties hereby desire to further amend the Lease and extend the
Initial Term of the Lease for an additional period of time:

 

WHEREFORE, the parties hereto agree as follows:

 

1. Extension of Lease: The Initial Term of the Lease shall be extended for an
additional five (5) years from and after January 31, 2009, so that the term of
the Lease shall extend to and include January 31, 2014 (the “Extended Initial
Term”).

 

2. Minimum Monthly Rent: The minimum monthly rent during the entire Extended
Initial Term of the Lease shall be a continuation of the rent as set forth in
Paragraph 3(a) of the Addendum to Lease which minimum monthly rent shall be
adjusted each and every year pursuant to the Consumer Price Index as set forth
in that paragraph.

 

3. Linked Building Improvements: Tenant has leased other buildings immediately
adjacent to the Leased Premises which buildings are owned by someone other than
Landlord (the “Other Buildings”). Tenant desires to construct certain
improvements (“Linkage Improvements”) between the Leased Premises and the Other
Buildings, as previously provided

 

1



--------------------------------------------------------------------------------

to Landlord, in order to utilize the various structures more conveniently and
efficiently. Landlord shall have the right to approve plans for such
improvements, prior to any construction, which consent shall not be unreasonably
withheld or delayed. The cost of the Linkage Improvements shall be the sole and
exclusive responsibility of Tenant. Except with respect to the sole negligence
of Landlord, Tenant agrees to indemnify and hold Landlord harmless from any and
all claims or causes of action, for personal injury or property damage, whether
arising directly and/or indirectly, out of the physical connection of the Leased
Premises to the other buildings. Tenant is to provide written confirmation that
Tenant’s insurance will allow the Leased Premises to connect to the Other
Buildings. Upon termination of the Lease, whether upon expiration of the term or
otherwise, Tenant shall at its own cost and expense (a) remove the Linkage
Improvements located on the Leased Premises, and (b) restore the portion of the
Leased Premises on which the Linked Improvements were constructed to the
condition thereof at (he time the Linked Improvements were first constructed.

 

4. Options to Extend: Subject to the provisions hereinafter set forth, Landlord
hereby grants to Tenant two (2) consecutive options to further extend the
Extended Initial Term of this Lease on the same terms, conditions and provisions
as contained in this Lease, except as otherwise provided herein, for two
successive periods of five (5) years each. The first option period shall
commence at the end of the Extended Initial Lease Term of January 31, 2014,
(herein called the “First Option”) and end on the day prior to the fifth (5th )
anniversary of the First Option. The second option period shall commence at the
end of the First Option (herein called the “Second Option”) and end on the day
prior to the fifth (5th ) anniversary of the Second Option.

 

(a) Each option to extend shall be exercisable by written notice from Tenant to
Landlord of Tenant’s intent to exercise its election for said option given not
less than 180 and not more than 270 days prior to the end of the preceding
Terra, time being of the essence. If Tenant fails to timely give notice of its
intent to exercise the applicable option, said option shall thereupon expire
and, if the notice of intent to exercise the First Option is not timely given,
the Second Option shall also thereupon expire.

 

(b) The minimum monthly rent during the First Option shall be a continuation of
the minimum monthly rent then in effect of the last month of the Extended
Initial Term of the Lease (the “Base Rent”). The Base Rent shall remain
unchanged during the first three years of the First Option. Beginning on the
commencement on the fourth year, the Base Rent shall be increased six (6%)
percent. Beginning on the commencement on the fifth (5th) year, the Base Kent
shall be increased an additional four (4%) percent. If the Second Option is
exercised, the rent during the first three (3) years of the Second Option shall
be the rent in effect on the last month immediately preceding the beginning of
the Second Option (the “Option Base Rent”). Beginning on commencement of the
fourth (4th) year of the Second Option, the Option Base Rent shall be increased
by six (6%) percent. Beginning on the commencement of the fifth (5lh) year of
the Second Option, the Option Base Rent shall be increased an additional four
(4%) percent

 

(c) Tenant may only exercise each option, and an exercise thereof shall only be
effective, if at the time of Tenant’s exercise of such option and on the
pertinent Option Period commencement date, the Lease is in full force and
effect, and an event of default has not occurred for Tenant (with any applicable
cure period expired) under the Lease and (in as much as

 

2



--------------------------------------------------------------------------------

said options are intended only for the benefit of the original Tenant named in
the Lease) said Tenant is continuing to operate in the Leased Premises the
business referred to in the Lease and has not assigned or sublet this Lease.
Notwithstanding the foregoing, each option set forth in this Paragraph 4 shall
be assignable by Tenant to: (i) an affiliate or subsidiary of Tenant, or (ii)
any successor corporation or other entity resulting from a merger or
consolidation of Tenant or any purchaser of all or substantially all of Tenant’s
assets or voting stock.

 

(d) Tenant shall not have any option to extend the Term of this Lease beyond the
expiration of the Second Option.

 

5. Tenant Improvements.

 

(a) Landlord has received and reviewed Tenant’s improvement plans (“Tenant
Improvement Plans”) in the form of drawings provided by Tenant’s architect, GEZ
Architects and Engineers and its Contractor, MAI Industries. Landlord hereby
approves (i) the engagement by Tenant of GEZ Architects and Engineers as
Tenant’s architect and engineer for the tenant improvements indicated on the
Tenant Improvement Plans (the “Tenant Improvements”) and (ii) MAI Industries as
Tenant’s contractor for the construction of the Tenant Improvements.
Additionally, Landlord hereby approves the Tenant Improvement Plans and the
construction of the Tenant Improvements by Tenant pursuant thereto.

 

(b) Lessor agrees to release to Tenant in phased releases that certain original
tenant improvement allowance (“Original Allowance”) payable by Landlord to
Tenant in the amount of $562,948 in accordance with the below schedule: (i) 10%
within five (5) days from issuance of the initial construction permit; (ii) 80%
of the Original Allowance, in one or more disbursements in amounts equal to (x)
the total amount of the Original Allowance multiplied by (y) a fraction the
numerator of which is equal to disbursements to the Tenant under its Equipment
Line (as defined below) directly related to verified paid receipts for
improvements to 95 Digital Drive and the denominator of which is the total
construction budget of $5,738,300.00; and (iii) the remaining unpaid portion of
the Original Allowance upon issuance of the permit of occupancy by the City of
Novato.

 

(c) As used herein, the term “Equipment Line” means that certain Loan and
Security Agreement entered into by and between Tenant and Comerica Bank in the
maximum principal amount of $25,000,000. For reference, Exhibit A, attached
hereto, is an excerpt from the Equipment Line relating to the process for the
disbursement of funds under the Equipment Line. For purposes of determining
disbursement under clause (b)(ii), above, Tenant shall provide Landlord with a
copy of each request for reimbursement of funds submitted to Comerica, the form
of such request is attached hereto as Exhibit B, with a statement of the amounts
paid for improvements to 95 Digital Drive and the receipts supporting such
amounts, Landlord shall pay Tenant the amount due based upon each request within
five (5) days after Landlord’s receipt of such documentation from Tenant. For
reference, a copy of the construction budget is attached hereto as Exhibit C.

 

6. Assumption of Rights and Obligations. Successors of Landlord’s interest to
this Lease, Digital Drive, LLC, Eastman Family LLC, Basalacchi Family LLC and
Atkinson Family LLC, assume all of the rights and obligations of Landlord,
including acknowledgement of receipt of Tenant’s Security Deposit.

 

3



--------------------------------------------------------------------------------

7. Effectiveness of the Lease: Except as expressly set forth in this Third
Amendment, all of the terms and provisions of the Lease shall remain in full
force and effect throughout the Extended Initial Term, the First Option and the
Second Option.

 

LANDLORD:

       

DATED: 5.27.04

      /s/ Digital Drive LLC            

DIGITAL DRIVE, LLC

           

BACCALA REALTY, INC., Manager of DIGITAL

           

DRIVE LLC

           

By:

 

/s/ Aldo J. Baccala

           

ALDO J. BACCALA, President of BACCALA

           

REALTY, INC.

DATED:

 

5/28/04

     

/s/ Eastman Family Trust

           

EASTMAN FAMILY LLC

           

THE EASTMAN FAMILY TRUST, member of

           

EASTMAN FAMILY LLC

           

By:

 

/s/ Raymond V. Eastman

           

RAYMOND V. EASTMAN

           

By:

 

/s/ Barbara R. Eastman

           

BARBARA R. EASTMAN

DATED:

 

5/27/04

     

/s/ Basalacchi Living Trust

           

BASALACCHI FAMILY LLC

           

BASALACCHI LIVING TRUST, member of

           

BASALACCHI FAMILY LLC

           

By:

 

/s/ Malvina A. Cooper

           

MALVINA A. COOPER, Trustee of

           

BASALACCHI LIVING TRUST

DATED:

 

5/27/04

     

/s/ The Atkinson Family Trust

           

ATKINSON FAMILY LLC

           

THE ATKINSON FAMILY TRUST, Member of

           

ATKINSON FAMILY LLC

           

By:

 

/s/ Jack A. Atkinson

           

JACK A. ATKINSON

           

By:

 

/s/ Virginia G. Atkinson

           

VIRGINIA G. ATKINSON

 

4



--------------------------------------------------------------------------------

LESSEE:

     

BioMarin Pharmaceuticals, Inc.

            By:    

DATED:

 

June 10, 2004

     

/s/ Fredric D. Price

           

Fredric D. Price

           

Chairman of the Board and Chief Executive Officer

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

2.1 Credit Extensions.

 

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder. Borrower shall also pay interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.

 

(a) Equipment Advances.

 

(i) Subject to and upon the terms and conditions of this Agreement, at any time
from the date hereof through November     , 2005, Bank agrees to make advances
(each an “Equipment Advance” and, collectively, the “Equipment Advances”) to
Borrower in an aggregate principal amount not to exceed the Equipment Line. Each
Equipment Advance shall not exceed one hundred percent (100%) of the invoice
amount of equipment, furniture, and tenant improvements, and any taxes, costs
and expenses associated therewith (which Borrower shall, in any case, have
purchased within 180 days of the corresponding Equipment Advance).
Notwithstanding the foregoing, no more than 75% of the total available Equipment
Line may be used to finance tenant improvements.

 

(ii) Interest shall accrue from the date of each Equipment Advance at the rate
specified in

Section 2.2, and shall be payable monthly until the next Amortization Start Date
on the                          day of each month. On each Amortization Start
Date, any Equipment Advances that are outstanding and not already amortizing
shall be payable in equal monthly installments of principal, plus all accrued
interest, beginning on the following              calendar day after such date
and continuing on the same day of each month thereafter through the Equipment
Maturity Date, at which time all amounts owing under this Section 2.1(b) and any
other amounts owing under this Agreement shall be immediately due and payable.
Equipment Advances, once repaid, may not be reborrowed. Borrower may prepay any
Equipment Advances without penalty or premium.

 

(iii) When Borrower desires to obtain an Equipment Advance, Borrower shall
notify Bank

(which notice shall be irrevocable) by facsimile transmission to be received no
later than 3:00 p.m. Pacific time three (3) Business Days before the day on
which the Equipment Advance is to be made. Such notice shall be substantially in
the form of Exhibit B. The notice shall be signed by a Responsible Officer or
its designee and include a copy of the invoice and proof of payment of such
invoice for any Equipment to be financed.

 